     Case 2:20-cv-01111-APG-VCF Document 11 Filed 07/23/20 Page 1 of 2




 1   Burke Huber
     Nevada State Bar No. 10902
 2   RICHARD HARRIS LAW FIRM
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Tel: (702) 444-4444
 4   Email: burke@richarcharrislaw.com
     Attorneys for Plaintiff
 5
 6                                  UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8    RHIA MAYWEATHER, an individual;
      JESSIE WALLER, an individual; ASHLEY
 9    LEE, an individual; JESSICA BLAIR, an               Case No. 2:20-cv-01111-APG-VCF
      individual,
10
11                     Plaintiff,
      vs.                                                 STIPULATION TO EXTEND
12                                                        DEADLINE FOR PLAINTIFF TO FILE
     CVSM, LLC DBA CENTERFOLDS                            A RESPONSE TO DEFENDANT’S
13   CABARET; a Nevada Limited Liability                  MOTIONS TO DISMISS
     Company; STEVE PAIK, an individual;
14   SHAUN MCDIVITT, an individual, and                   (FIRST REQUEST)
     DOES 1-20, inclusive; ROE
15   CORPORATIONS 1-20, inclusive,
                                                                      ORDER
16                    Defendants.
17
18           IT IS HEREBY STIPULATED by and between Plaintiffs through their counsel, Burke

19   Huber, at the Richard Harris Law Firm, and Defendants, through their counsel of record, Kevin

20   M. Johnson, Esq., at the law firm Cohen, Johnson, Parker, Edwards, that Plaintiff shall have an

21   extension to July 31, 2020 to file a response to Defendants’ Motion to Dismiss [ECF No. 8].

22                This Stipulation is submitted and based upon the following:

23           1.        On July 9, 2020, Defendants filed a Motion to Dismiss [ECF No. 8].

24           2.        Recently there was an renewal of Covid19 lockdowns ordered by the Governor of

25   the State.

26           3.        Mr. Huber represents four Plaintiffs and the current pandemic climate has made it

27   difficult to coordinate with his clients and because of these difficulties, Mr. Huber seeks this

28   extension.
     Case 2:20-cv-01111-APG-VCF Document 11 Filed 07/23/20 Page 2 of 2




 1          4.     This is the first request for an extension of time for Plaintiffs to file a response to

 2   Defendants’ motion to dismiss.

 3          5.     This request is made in good faith and not for the purpose of delay.

 4          6.     Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

 5   as waiving any claim and/or defense held by any party.

 6   Dated this 22nd day of July, 2020.
 7
      RICHARD HARRIS LAW FIRM                             COHEN JOHNSON PARKER EDWARDS
 8
      /s/ Burke Huber                                     /s/ Kevin Johnson
 9    Richard Harris, Bar No. 505                          H. STAN JOHNSON, ESQ.
      Benjamin Cloward, Bar No. 11087                     Nevada Bar No.: 265
10    Burke Huber, Bar No. 10902                          sjohnson@cohenjohnson.com
      801 S. Fourth Street                                KEVIN M. JOHNSON, ESQ.
11    Las Vegas, Nevada 89101                             Nevada Bar No.: 14551
      Attorney for Plaintiff                              kjohnson@cohenjohnson.com
12                                                        375 E. Warm Springs Road, Ste. 104
                                                          Las Vegas, Nevada 89119
13                                                        Attorneys for Defendants
14
15
                                                  ORDER
16
17                                                IT IS SO ORDERED:

18
19
20
                                                  United States
                                                  UNITED        DistrictDISTRICT
                                                           STATES        Court/Magistrate
                                                                                  JUDGE   Judge
21                                                Dated: July 23, 2020.
22
                                                  Dated: _________________________
23
24
25
26
27
28

                                                      2
